Exhibit OMNIBUS AMENDMENT This Omnibus Amendment (this “Amendment”), dated as of October 31, 2008, by and between Implant Sciences Corporation, a Massachusetts corporation (the “Company”) and LV Administrative Services, Inc., as administrative and collateral agent (the “Agent”) for each of Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”) and Valens Offshore SPV I, Ltd., a Cayman Islands company (“Valens Offshore” and together with Agent, the “Holders” and each, a “Holder”) amends (i) that certain Securities Purchase Agreement, dated as of September 29, 2005, by and between the Company and Laurus (as amended, restated, modified and/or supplemented from time to time, the “Purchase Agreement”) pursuant to which Laurus purchased from Company shares of its Series D Cumulative Convertible Preferred Stock (the “Preferred Stock”) as issued pursuant to that certain Certificate of Vote of Directors Establishing a Class or Series of Stock, $0.10 Par Value Per Share (as amended, restated, modified, and/or supplemented from time to time, the “Certificate of Designations”, together with the Purchase Agreement, Preferred Stock and the other Related Agreements referred to in the Purchase Agreement, the “Documents”), which Preferred Stock was subsequently assigned in full to Valens Offshore, and (ii) the Certificate of Designations.Capitalized terms used but not defined herein shall have the meanings given them in the Purchase Agreement, Preferred Stock or Certificate of Designations, as applicable. RECITALS WHEREAS, on the Mandatory Repayment Date (i.e. October 24, 2008), the Company failed to redeem in full the outstanding shares of Preferred Stock from the Holder pursuant to the terms of the Certificate of Designations and such breach was adequately noticed to the Company and thereafter continued though the applicable cure period for such breach resulting in an Event of Default; WHEREAS, pursuant to Section 9 of the Certificate of Designations, as a result of the failure by the Company redeem the Preferred Stock on the Mandatory Redemption Date, the Company is instead required to redeem the Preferred Stock at a rate of one hundred thirty (130%) percent of the outstanding Stated Value of the outstanding shares of Preferred Stock at the time of such redemption (the “Redemption Amount”) plus all accrued and unpaid dividends; WHEREAS, as of the date hereof, the Company has acknowledged that as a result of its failure to redeem the Preferred Stock on the Mandatory Redemption Date, the Redemption Amount has been increased pursuant to the terms of the Preferred Stock to $2,461,267.90 plus all accrued and unpaid dividends; and WHEREAS, the Company and the Holders have agreed to make certain changes to the Documents in order to permit the Company to redeem the Preferred Stock over time pursuant to the terms set forth below; NOW, THEREFORE, in consideration of the above, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: -1- 1.Outstanding Obligations.Company hereby affirms and acknowledges that as of the date hereof the amount necessary to redeem the Preferred Stock in full is $2,461,267.90, together with accrued and unpaid dividends thereon and costs and expenses (collectively, the “Amount”) and (ii) the Amount is a valid obligation of Company and is due and owing without defense, claim, setoff or counterclaim of any kind or nature whatsoever. 2.Amendment to Purchase Agreement(i) The last two sentences of Section 1 of the Purchase Agreement are hereby amended and restated in its entirety to read as follows: “The Preferred Stock will have a new Mandatory Redemption Date (as defined in the Preferred Stock) of April 10, 2009.Collectively, the Preferred Stock and Warrant (as defined in Section 2) and Common Stock issuable upon conversion of the Preferred Stock and exercise of the Warrant are referred to as the “Securities”.” and, (ii) the first sentence of Section 8.3 of the Purchase Agreement is hereby amended and restated in its entirety to read as follows: “8.3Optional Redemption.The Company will have the option of redeeming any outstanding Stated Value of the Preferred Stock (“Optional Redemption”) by paying to the Purchaser 100% of such amount, together with accrued but unpaid dividends thereon and any and all other sums due, accrued or payable to the Purchaser arising under this Agreement, Certificate of Vote of Directors or any other document delivered herewith (“Redemption Amount”) outstanding on the day notice of redemption (“Notice of Redemption”) is delivered to a Purchaser (“Redemption Date”). 3.Deemed Restatement of Certificate of Designation.As between the Company and the Holders, (i) Section 10 of Exhibit A to the Certificate of Designations shall be deemed to read in its entirety as follows: “10.Mandatory Redemption.
